                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION
BECKY McGAFFIN, et al.,                 )
                                        )
      Plaintiffs,                       )
                                        )
v.                                      )            CV416-104
                                        )
CEMENTOS ARGOS, et al.,                 )
                                        )
      Defendant.                        )

                                      ORDER

      Defendants’ unopposed, consolidated motion to seal (doc. 156) is

GRANTED. The Clerk is DIRECTED to keep under seal or partial seal,

as stipulated, the exhibits listed in Appendix I.1              The Clerk is also

DIRECTED to immediately unseal the exhibits listed in Appendix II.

Per the parties’ stipulation, and having received the parties’ consolidated

motion opposing sealing (doc. 158, which remains pending before the




1
  These exhibits are to be kept under seal or under partial seal through the end of the
case. The parties, as advised in the District Judge’s Order, may request earlier
unsealing after the motion for class certification is resolved or permanent sealing, if
necessary. See doc. 147 at 7-8.
undersigned), the Clerk is finally DIRECTED to terminate docs. 67, 73,

81, 83, 85, 122, 123, 124, 129, and 130 as MOOT.

     SO ORDERED, this 16th        day of January, 2019.




                                  2
                APPENDIX I
 SUBSTANTIVE           EXHIBIT         FULL/
      BRIEF            NUMBER        PARTIAL?
Mot. for Class Cert.
                        Exhibit 0      Full
     (Doc. 66)
Mot. for Class Cert.
                        Exhibit 4     Partial
     (Doc. 66)
Mot. for Class Cert.
                        Exhibit 6      Full
     (Doc. 66)
Mot. for Class Cert.
                        Exhibit 7      Full
     (Doc. 66)
Mot. for Class Cert.
                        Exhibit 8      Full
     (Doc. 66)
Mot. for Class Cert.
                       Exhibit 10     Partial
     (Doc. 66)
Mot. for Class Cert.
                       Exhibit 16     Partial
     (Doc. 66)
Mot. for Class Cert.
                       Exhibit 23     Partial
     (Doc. 66)
Mot. for Class Cert.
                       Exhibit 24     Partial
     (Doc. 66)
Mot. for Class Cert.
                       Exhibit 38     Partial
     (Doc. 66)
Mot. for Class Cert.
                       Exhibit 42      Full
     (Doc. 66)
Mot. for Class Cert.
                       Exhibit 52      Full
     (Doc. 66)
Mot. for Class Cert.
                       Exhibit 59     Partial
     (Doc. 66)
Mot. for Class Cert.
                       Exhibit 60     Partial
     (Doc. 66)
Mot. for Class Cert.
                       Exhibit 63      Full
     (Doc. 66)
Mot. for Class Cert.
                       Exhibit 124     Full
     (Doc. 66)
Mot. for Class Cert.
                       Exhibit 132     Full
     (Doc. 66)
Mot. for Class Cert.
                       Exhibit 184    Partial
     (Doc. 66)
Mot. for Class Cert.
                       Exhibit 206    Partial
     (Doc. 66)
Mot. for Class Cert.
                       Exhibit 215     Full
     (Doc. 66)



                                       2
  Mot. for Class Cert.
                          Exhibit 222    Full
       (Doc. 66)
  Mot. for Class Cert.
                          Exhibit 226    Full
       (Doc. 66)
  Mot. for Class Cert.
                          Exhibit 261    Full
       (Doc. 66)
  Mot. for Class Cert.
                          Exhibit 263    Full
       (Doc. 66)
  Mot. for Class Cert.
                          Exhibit 286    Full
       (Doc. 66)
  Mot. for Class Cert.
                          Exhibit 303   Partial
       (Doc. 66)
  Mot. for Class Cert.
                          Exhibit 331    Full
       (Doc. 66)
  Mot. for Class Cert.
                          Exhibit 332    Full
       (Doc. 66)
  Mot. for Class Cert.
                          Exhibit 333   Partial
       (Doc. 66)
  Mot. for Class Cert.
                          Exhibit 334   Partial
       (Doc. 66)
  Mot. for Class Cert.
                          Exhibit 342    Full
       (Doc. 66)
  Mot. for Class Cert.
                          Exhibit 452    Full
       (Doc. 66)
  Mot. for Class Cert.
                          Exhibit 458   Partial
       (Doc. 66)
  Mot. for Class Cert.
                          Exhibit 474    Full
       (Doc. 66)
  Mot. for Class Cert.
                          Exhibit 475   Partial
       (Doc. 66)
  Mot. for Class Cert.
                          Exhibit 478    Full
       (Doc. 66)
 Opp’n to Class Cert.
                           Exhibit 4     Full
       (Doc. 82)
 Opp’n to Class Cert.
                           Exhibit 6    Partial
       (Doc. 82)
 Opp’n to Class Cert.
                           Exhibit 9    Partial
       (Doc. 82)
 Opp’n to Class Cert.
                          Exhibit 10    Partial
       (Doc. 82)
 Opp’n to Class Cert.
                          Exhibit 17     Full
       (Doc. 82)
Reply in Supp. of Wolfe
                           Exhibit 8    Partial
  Daubert (Doc. 119)
Reply in Supp. of Class
                          Exhibit 166    Full
   Cert. (Doc. 107)
                                         3
Reply in Supp. of Class
                          Exhibit 248   Partial
   Cert. (Doc. 107)
Reply in Supp. of Class
                          Exhibit 258   Partial
   Cert. (Doc. 107)
Reply in Supp. of Class
                          Exhibit 270   Partial
   Cert. (Doc. 107)
Reply in Supp. of Class
                          Exhibit 521    Full
   Cert. (Doc. 107)
Reply in Supp. of Class
                          Exhibit 524   Partial
   Cert. (Doc. 107)
Reply in Supp. of Class
                          Exhibit 532   Partial
   Cert. (Doc. 107)
Reply in Supp. of Class
                          Exhibit 536   Partial
   Cert. (Doc. 107)
Reply in Supp. of Class
                          Exhibit 539   Partial
   Cert. (Doc. 107)
Reply in Supp. of Class
                          Exhibit 545   Partial
   Cert. (Doc. 107)
Reply in Supp. of Class
                          Exhibit 546   Partial
   Cert. (Doc. 107)
   Opp’n to Wolfe
                           Exhibit 6     Full
 Daubert (Doc. 109)
   Opp’n to Wolfe
                          Exhibit 562   Partial
 Daubert (Doc. 109)
   Opp’n to Wolfe
                          Exhibit 564   Partial
 Daubert (Doc. 109)




                                         4
               APPENDIX II
     SUBSTANTIVE                EXHIBIT
           BRIEF                NUMBER
    Mot. for Class Cert.
                                Exhibit 12
          (Doc. 66)
    Mot. for Class Cert.
                                Exhibit 15
          (Doc. 66)
    Mot. for Class Cert.
                                Exhibit 20
          (Doc. 66)
    Mot. for Class Cert.
                                Exhibit 37
          (Doc. 66)
    Mot. for Class Cert.
                                Exhibit 61
          (Doc. 66)
    Mot. for Class Cert.
                                Exhibit 71
          (Doc. 66)
    Mot. for Class Cert.
                                Exhibit 153
          (Doc. 66)
    Mot. for Class Cert.
                                Exhibit 191
          (Doc. 66)
    Mot. for Class Cert.
                                Exhibit 194
          (Doc. 66)
    Mot. for Class Cert.
                                Exhibit 246
          (Doc. 66)
    Mot. for Class Cert.
                                Exhibit 335
          (Doc. 66)
    Mot. for Class Cert.
                                Exhibit 460
          (Doc. 66)
    Mot. for Class Cert.
                                Exhibit 471
          (Doc. 66)
Reply in Supp. of Class Cert.
                                Exhibit 530
         (Doc. 107)
Reply in Supp. of Class Cert.
                                Exhibit 541
         (Doc. 107)
 Opp’n to Chung Daubert
                                Exhibit 552
         (Doc. 106)
  Opp’n to Wolfe Daubert
                                Exhibit 558
         (Doc. 109)




                                       5
